08-3727-cv
     Gupta v. Commissioner of Social Security



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14 th day of January, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                         Chief Judge,
 8                ROBERT D. SACK,
 9                PETER W. HALL,
10                         Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       VINAY K. GUPTA,
14
15                    Plaintiff-Appellant,
16
17                    -v.-                                         08-3727-cv
18
19       COMMISSIONER OF SOCIAL SECURITY,
20
21                Defendant-Appellee.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       APPEARING FOR APPELLANT:               VINAY K. GUPTA, pro se,
25                                              Wappinger Falls, N.Y.
26



                                                  1
 1   APPEARING FOR APPELLEE:    JOHN E. GURA, JR., Assistant
 2                              United States Attorney (Sarah S.
 3                              Normand, on the brief,) for LEV
 4                              L. DASSIN, Acting United States
 5                              Attorney for the Southern
 6                              District of New York.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Francis, M.J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the judgment of the district court be
13   AFFIRMED.
14
15        Plaintiff-appellant Vinay K. Gupta appeals from a final
16   judgment of the United States District Court for the
17   Southern District of New York (Francis, M.J.), which granted
18   judgment on the pleadings to defendant-appellee Commissioner
19   of Social Security (“Commissioner”). We assume the parties’
20   familiarity with the underlying facts, the procedural
21   history, and the issues presented for review.
22
23        “‘On appeal, we conduct a plenary review of the
24   administrative record to determine if there is substantial
25   evidence, considering the record as a whole, to support the
26   Commissioner’s decision and if the correct legal standards
27   have been applied.’” Burgess v. Astrue, 537 F.3d 117, 128
28   (2d Cir. 2008) (quoting Shaw v. Chater, 221 F.3d 126, 131
29   (2d Cir. 2000)). Having reviewed Gupta’s contentions on
30   appeal, the record of the proceedings before Magistrate
31   Judge Francis, and the administrative record, we affirm for
32   substantially the reasons stated in the March 7, 2008 order
33   and incorporated in the April 2, 2008 order. We find no
34   merit in Gupta’s arguments.
35
36        Accordingly, we hereby AFFIRM the judgment of the
37   district court.
38
39                              FOR THE COURT:
40                              CATHERINE O’HAGAN WOLFE, CLERK
41
42
43                              By:___________________________




                                  2